Case 8:17-cv-00118-AG-DFM Document 554 Filed 03/05/19 Page 1 of 2 Page ID #:23497



    1   MARK R. MCDONALD (CA SBN 137001)
        MMcDonald@mofo.com
    2   ROBERT B. HUBBELL (CA SBN 100904)
        RHubbell@mofo.com
    3   ASHLEIGH LANDIS (CA SBN 281601)
        ALandis@mofo.com
    4   JULIUS J. NAM (CA SBN 288961)
        JNam@mofo.com
    5   ZAINAB A. ALI (CA SBN 323187)
        ZAli@mofo.com
    6   MORRISON & FOERSTER LLP
        707 Wilshire Blvd., Suite 6000
    7   Los Angeles, California 90017-3543
        Telephone: 213.892.5200
    8   Facsimile: 213.892.5454
    9   Attorneys for Defendant
        BANC OF CALIFORNIA, INC.
   10

   11                         UNITED STATES DISTRICT COURT
   12                       CENTRAL DISTRICT OF CALIFORNIA
   13                                SOUTHERN DIVISION
   14

   15   IN RE BANC OF CALIFORNIA                 SACV 17-00118 AG (DFMx)
        SECURITIES LITIGATION                    consolidated with
   16                                            SACV 17-00138 AG (DFMx)
   17                                             XXXXXXXX ORDER GRANTING
                                                 [PROPOSED]
                                                 DEFENDANT BANC OF
   18                                            CALIFORNIA, INC. AND HALLE
                                                 BENETT’S REQUEST FOR
   19                                            SEALING IN SUPPORT OF
                                                 DEFENDANT STEVEN
   20                                            SUGARMAN’S APPLICATION FOR
                                                 LEAVE TO FILE UNDER SEAL
   21                                            PORTIONS OF DEFENDANT
                                                 STEVEN SUGARMAN’S
   22                                            SUPPLEMENTAL RESPONSE TO
                                                 DEFENDANT BANC OF
   23                                            CALIFORNIA, INC.’S STATUS
                                                 REPORT REGARDING
   24                                            APPLICATIONS TO FILE UNDER
                                                 SEAL
   25

   26

   27

   28
            [PROPOSED] ORDER GRANTING BANC OF CALIFORNIA’S AND HALLE BENETT’S REQUEST FOR
             SEALING IN SUPPORT OF APPLICATION TO FILE UNDER SEAL PORTIONS OF SUPPLEMENTAL
                                                RESPONSE
        la-1410103
Case 8:17-cv-00118-AG-DFM Document 554 Filed 03/05/19 Page 2 of 2 Page ID #:23498



    1         THIS MATTER comes before this Court upon Defendant Banc of California,
    2   Inc.’s and Halle Benett’s Request for Sealing and Defendant Steven A. Sugarman’s
    3   Application for Leave to File Under Seal Portions of Defendant Steven Sugarman’s
    4   Supplemental Response to Defendant Banc of California, Inc.’s Status Report
    5   Regarding Applications to File Under Seal (Dkt. No. 512).
    6         Upon review of Defendant Banc of California, Inc. and Halle Benett’s
    7   Request for Sealing, Defendant Steven A. Sugarman’s Application for Sealing, and
    8   the supporting declarations, the Court hereby finds good cause to GRANT the
    9   Request for Sealing and the Application for Sealing as follows:
   10         Defendant Sugarman shall file under seal portions of Defendant Steven
   11   Sugarman’s Supplemental Response to Defendant Banc of California, Inc.’s Status
   12   Report Regarding Applications to File Under Seal (Dkt. No. 512).
   13

   14

   15

   16

   17   Dated: March 5, 2019
   18

   19                                       ______________________________________
                                               ________________________________
   20
                                            HONORABLE
                                               NORA                   MCCORMICK
                                                    ABLE DOUGLAS F. MCC   COR
                                            UNITED STATES MAGISTRATE JUDGE
   21

   22

   23

   24

   25

   26

   27

   28                                           1
            [PROPOSED]
            XXXXXXXX ORDER GRANTING BANC OF CALIFORNIA’S AND HALLE BENETT’S REQUEST FOR
             SEALING IN SUPPORT OF APPLICATION TO FILE UNDER SEAL PORTIONS OF SUPPLEMENTAL
                                                RESPONSE
        la-1410103
